           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

PEOPLE OF THE STATE OF ILLINOIS,                      )
ex rel. KWAME RAOUL,                                  )
Attorney General of the State of Illinois,            )
and                                                   )
ex rel. ROBERT BERLIN,                                )
State’s Attorney for DuPage County, Illinois,         )
                                                      )
             Plaintiff,                               )
      v.                                              )     Case No. 18 C 8010
                                                      )
STERIGENICS U.S., LLC,                                )     Judge John Z. Lee
                                                      )
                                                      )
             Defendant.                               )

                      MEMORANDUM OPINION & ORDER

      Plaintiff People of the State of Illinois, ex rel. Kwame Raoul1, Attorney General

of the State of Illinois, and ex rel. Robert Berlin, State’s Attorney for DuPage County,

Illinois (“the State”) brought this action seeking injunctive and other relief against

Defendant Sterigenics U.S., LLC (“Sterigenics”) in the Circuit Court of DuPage

County, Illinois. Sterigenics filed a timely notice of removal, invoking this Court’s

subject-matter jurisdiction pursuant to 28 U.S.C. § 1331.     The State now moves to

remand the action back to state court pursuant to 28 U.S.C. § 1447(c).         For the

reasons stated herein, the Court grants the State’s motion and remands this case to

the Circuit Court of DuPage County forthwith.




1     The Court substitutes Illinois Attorney General Kwame Raoul for former Illinois
Attorney General Lisa Madigan pursuant to Fed. R. Civ. P. 25(d).
                                     Background

       Sterigenics is a Delaware limited liability company that operates a medical-

equipment sterilization facility in Willowbrook, Illinois. Compl. ¶¶ 5–6, 13, ECF No.

1-1.   Since January 2006, Sterigenics has operated under a permit issued by the

Illinois Environmental Protection Agency (“IEPA”) under its Clean Air Act Permit

Program (“CAAPP”), which allows the company to emit a controlled amount of

ethylene oxide gas as a part of its sterilization process.   Id. ¶¶ 9, 16–17.

       Sterigenics’s most recent CAAPP permit was issued in June 2015 and

incorporates the Clean Air Act National Emission Standards for Hazardous Air

Pollutants (“NESHAP”).      Id. ¶ 18.    These standards require facilities to control

ethylene oxide emissions in certain parts of their systems by at least 99%.               Id.

Under its permit, Sterigenics can emit up to 18.2 tons (36,400 pounds) of ethylene

oxide per year.     Id. ¶ 39.    Since 2006, Sterigenics has reported much lower

emissions, ranging between 4,200 and 7,340 pounds per year.        Id. ¶ 22.

       The United States Environmental Protection Agency (“USEPA”) collected air

samples at 26 locations near the Sterigenics facility in May 2018.            Id. ¶ 38.    It

provided data—which incorporated Sterigenics’s below-permit emissions levels—to

the United States Department of Health and Human Services Agency for Toxic

Substances and Disease Registry (“ATSDR”) for evaluation.         Id. ¶ 40.     In doing so,

the USEPA asked the ATSDR to “review air measurements of [ethylene oxide] and

modeling results of [ethylene oxide] emissions from Sterigenics and specifically


                                            2
answer the question: ‘If modeled and measured ethylene oxide concentrations

represent long term conditions, would they pose a public health problem for people

living and working in Willowbrook?’”     Id.

        The ATSDR responded to the inquiry in July 2018. Id. ¶ 41. It concluded

that “residents and workers” near the Sterigenics facilities “are exposed to elevated

airborne [ethylene oxide] concentrations from facility emissions.”      Id.      Although

noting that it was difficult to assess the long-term public health implications of this

exposure, the ATSDR concluded that—based on the maximum current ethylene oxide

measurements—“an elevated cancer risk exists for residents and off-site workers in

the Willowbrook community surrounding the Sterigenics facility.”      Id. (emphasis in

original).

        Sterigenics is located in a “densely populated” area, with approximately 19,271

people living within a mile of its boundary.   Id. ¶ 34.   Furthermore, 10 schools fall

within a two-mile distance of the facility, as do multiple parks, government buildings,

and businesses.     Id.   According to 2010 United States Census data, 3,494 children

ages 5 years and younger—who are more susceptible to cancer risks from ethylene

oxide than adults—live within 3 miles of the Sterigenics facility.   Id. ¶ 36.

        The State brought this lawsuit on October 30, 2018, “at the request” of the

IEPA.    Id. ¶ 2.   The complaint alleges that, even with emissions “substantially

lower” than the amounts permitted under Sterigenics’s CAAPP permit, an elevated

cancer risk exists for residents and workers in the Willowbrook community.            Id.


                                           3
¶ 44.   Sterigenics’s permit, the State contends, “allows the ‘public health hazard’ as

found by the ATSDR in its report to continue unabated.”        Id.

        The State’s complaint asserts claims under Section 9(a) of the Illinois

Environmental Protection Act, 415 Ill. Comp. Stat. 5/9(a), as well under a provision

of the Illinois Pollution Control Board Air Pollution Regulations, 35 ILL. ADMIN. CODE

§ 201.141.    Compl. at 15.   The State also alleges a common-law claim of public

nuisance.    Id. at 16. The State seeks (1) an injunction against future violations,

(2) an order setting “operational limits” or “emission limits,” (3) an order requiring

Sterigenics to “immediately undertake the necessary action that will result in a final

and permanent abatement” of the violations, and (4) civil penalties, attorney’s fees,

and costs.   Id. at 15–17.

         Sterigenics filed its notice of removal on December 5, 2018, asserting that

federal questions support the Court’s subject-matter jurisdiction. ECF No. 1. Now

before the Court is the State’s motion to remand.       ECF No. 28.      At the Court’s

request, the parties filed supplemental briefs concerning the scope of federal

jurisdiction. ECF Nos. 45, 46.

                                   Legal Standard

        “‘Federal courts are courts of limited jurisdiction.     They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial

decree.’” United States v. Wahi, 850 F.3d 296, 299 (7th Cir. 2017) (quoting Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).     When a plaintiff files a


                                           4
civil action in state court, the defendant may remove the action to federal court as

long as the federal court would have had jurisdiction to hear the case at the time the

plaintiff originally filed it.   28 U.S.C. § 1441(a); Schur v. L.A. Weight Loss Ctrs., Inc.,

577 F.3d 752, 758 (7th Cir. 2009).      A defendant seeking removal bears the burden of

establishing federal jurisdiction.     Tri-State Water Treatment, Inc. v. Bauer, 845 F.3d

350, 352–53 (7th Cir. 2017); Schur, 577 F.3d at 758 (citing Doe v. Allied-Signal, Inc.,

985 F.2d 908, 911 (7th Cir. 1993)).       If a federal court lacks jurisdiction over a case

removed from state court, the case must be remanded.           28 U.S.C. § 1447(c); Walton

v. Bayer Corp., 643 F.3d 994, 998 (7th Cir. 2011).

         Courts “interpret the removal statute narrowly and presume that the plaintiff

may choose his or her forum.”       Doe, 985 F.2d at 911.   Accordingly, “any doubts about

the propriety of removing a particular action should be resolved against allowing

removal.” Wirtz Corp. v. United Distillers & Vintners N. Am., Inc., 224 F.3d 708, 715

(7th Cir. 2000); accord Schur, 577 F.3d at 758.

         A case arises under federal law if either (1) federal law creates the cause of

action or (2) the plaintiff’s right to relief necessarily depends on the resolution of a

substantial question of federal law.       See Bennett v. Sw. Airlines Co., 484 F.3d 907,

909 (7th Cir. 2007); Giles v. Chi. Drum, Inc., 631 F. Supp. 2d 981, 983–84 (N.D. Ill.

2009).      In Grable & Sons Metal Products, Inc. v. Darue Engineering &

Manufacturing, the Supreme Court explained that a “substantial question of federal

law” exists if (1) there is a substantial and “actually disputed” federal issue, and


                                               5
(2) the exercise of federal jurisdiction will not disturb the “congressionally approved

balance of federal and state judicial responsibilities.” 545 U.S. 308, 314 (2005).

      In either case, the existence of a federal question must be plain from the face

of the plaintiff’s “well-pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S.

386, 392 (1987). That there may be federal defenses to the complaint is of no import,

if the complaint relies exclusively on state law.   See id. at 392–93; Chi. Tribune Co.

v. Bd. of Trs. of Univ. of Ill., 680 F.3d 1001, 1003 (7th Cir. 2012).     That said, a

plaintiff may not strategically avoid federal jurisdiction by engaging in “artful

pleading”; in other words, “[a] plaintiff may not frame his action under state law and

omit federal questions that are essential to recovery.”    Burda v. M. Ecker Co., 954

F.2d 434, 438 (7th Cir. 1992).

                                      Analysis

      Sterigenics argues primarily that the State’s complaint raises substantial and

disputed federal issues concerning the relationship of Illinois’s environmental laws

and regulations to the federal Clean Air Act (“CAA”), 42 U.S.C. §§ 7401, et seq.

Additionally, Sterigenics contends, federal law creates at least one cause of action in

the complaint due to the USEPA’s incorporation of Illinois’s air-pollution regulations

as a part of its State Implementation Plan (“SIP”). The State, for its part, responds

that its complaint raises issues under only state environmental laws and regulations,

and that any concerns about standards under the CAA amount to federal defenses

that do not support removal.


                                           6
I.     Disputed Federal Issues: Clean Air Act

       The CAA directs the USEPA to identify air pollutants and set national ambient

air quality standards for each pollutant.     42 U.S.C. §§ 7408, 7409.      In turn, the CAA

recognizes that air pollution and control is the “primary responsibility of States and

local governments.” Id. § 7401(a)(3).       Accordingly, the CAA requires states to adopt

SIPs, which must provide for “implementation, maintenance, and enforcement” of air

quality standards.     Id. § 7410(a)(1).

       Each SIP must include, among other things, emission limitations and control

measures to ensure compliance with the national ambient air quality standards.             Id.

§ 7410(a)(2)(A).    Once a SIP is approved by the USEPA, it is subject to federal

enforcement under the CAA and is codified as a federal regulation.            See id. § 7413;

40 C.F.R. § 52.720(c) (incorporating Illinois’s SIP by reference).

       Beyond the implementation of a SIP, states maintain their authority to

regulate air pollution, including by adopting or enforcing (1) “any standard or

limitation respecting emissions of air pollutants” or (2) “any requirement respecting

control or abatement of air pollution,” as long as it is not “less stringent than the

standard or limitation” under the CAA or a SIP. 42 U.S.C. § 7416.2



2       This provision, commonly referred to as a “savings clause” states, in its entirety:
“Except as otherwise provided in sections 1857c-10(c), (e), and (f) (as in effect before August
7, 1977), 7543, 7545(c)(4), and 7573 of this title (preempting certain State regulation of
moving sources) nothing in this chapter shall preclude or deny the right of any State or
political subdivision thereof to adopt or enforce (1) any standard or limitation respecting
emissions of air pollutants or (2) any requirement respecting control or abatement of air
pollution; except that if an emission standard or limitation is in effect under an applicable

                                              7
       Illinois has enacted a SIP that incorporates the national ambient air quality

standards, codified at 35 ILL. ADMIN. CODE Part 106 et seq.             Sterigenics’s CAAPP

permit was issued under the SIP.        In this case, however, the State does not contend

that Sterigenics has violated the SIP; rather, it raises claims under two provisions of

state environmental law, as well as under the common law of public nuisance.                  In

particular, the State cites to a provision of the Illinois Environmental Protection Act,

415 Ill. Comp. Stat. 5/9(a), which prohibits any “person” from causing, threatening,

or allowing the “discharge or emission of any contaminant into the environment in

any State so as to cause or tend to cause air pollution in Illinois, either alone or in

combination with contaminants from other sources, or so as to violate regulations or

standards adopted by the [Pollution Control Board] under this Act.”3 The State also



implementation plan or under section 7411 or section 7412 of this title, such State or political
subdivision may not adopt or enforce any emission standard or limitation which is less
stringent than the standard or limitation under such plan or section.” 42 U.S.C. § 7416. A
similar provision also appears in the CAA’s citizen-suit provision, which provides: “Nothing
in this section shall restrict any right which any person (or class of persons) may have under
any statute or common law to seek enforcement of any emission standard or limitation or to
seek any other relief (including relief against the Administrator or a State agency). Nothing
in this section or in any other law of the United States shall be construed to prohibit, exclude,
or restrict any State, local, or interstate authority from—(1) bringing any enforcement action
or obtaining any judicial remedy or sanction in any State or local court, or (2) bringing any
administrative enforcement action or obtaining any administrative remedy or sanction in any
State or local administrative agency, department or instrumentality, against the United
States, any department, agency, or instrumentality thereof, or any officer, agent, or employee
thereof under State or local law respecting control and abatement of air pollution . . . .”
Id. § 7604(e).

3      Elsewhere in the Act, “contaminant” is defined as “any solid, liquid, or gaseous matter,
any odor, or any form of energy, from whatever source.” 415 Ill. Comp. Stat. 5/3.165. In
turn, “air pollution” is defined as “the presence in the atmosphere of one or more
contaminants in sufficient quantities and of such characteristics and duration as to be

                                               8
invokes 35 ILL. ADMIN. CODE § 201.141, which mirrors 5/9(a) and adds a prohibition

against actions that “prevent the attainment or maintenance of any applicable

ambient air quality standard.”    35 ILL. ADMIN. CODE § 201.141.

      As Sterigenics sees it, the State’s complaint raises substantial issues under the

CAA, because Sterigenics is currently in compliance with the emissions regulations

set by the Act and by its CAAPP permit.    Sterigenics argues that, by citing to “vague,

nonspecific” state environmental standards, the State is attempting to “implement

new emissions standards via judicial means” in contravention of the CAA.          Def.’s

Resp. Mot. Remand at 1, 12, ECF No. 35. It contends that, if the State is allowed to

do this, Sterigenics will be subjected to conflicting and confusing standards with

respect to ethylene oxide emissions.

      The Court might be inclined to take Sterigenics’s position if the State were

suing it for failing to meet its CAAPP permit obligations, and thus, national air

quality standards. As previously discussed, Illinois’s SIP is enforceable in federal

court and has the force of federal law.   See Indiana v. EPA, 796 F.3d 803, 806 (7th

Cir. 2015) (“Once it is approved by [USEPA], a state rule embodied in a SIP becomes

enforceable federal law.”). But that is not the basis of the State’s claims.

      Rather, the State contends that Sterigenics’s ethylene oxide emissions violate

state law prohibiting air pollution generally, and it asks the state court to enjoin




injurious to human, plant, or animal life, to health, or to property, or to unreasonably
interfere with the enjoyment of life or property.” Id. 5/3.115.

                                           9
Sterigenics’s pollution despite its compliance with the CAA and the SIP.            As

Sterigenics acknowledges, the State essentially is seeking to impose more stringent

emissions standards through the development of state laws and standards outside

the context of the CAA.    This does not implicate the meaning and scope of federal

standards, because Sterigenics is currently meeting those standards. Rather, the

scope of state law—which may set more stringent standards under the CAA, see 42

U.S.C. § 7416—will be the focus of the suit.

      Similar lawsuits have been found not to implicate federal law—at least not on

the face of the well-pleaded complaint.   Most recently, in Keltner v. SunCoke Energy,

Inc., a court in the Southern District of Illinois concluded that a suit alleging

nuisance, trespass, and negligence did not support federal subject-matter

jurisdiction, even though the defendants had permits under the CAA.       No. 3:14-cv-

01374, 2015 WL 3400234, *4–5 (S.D. Ill. May 26, 2015).     In so doing, the court cited

to Bell v. Cheswick Generating Station, in which the Third Circuit similarly held that

the CAA did not provide a basis to assert federal jurisdiction by way of preemption

over the plaintiff’s common-law nuisance and trespass action. 734 F.3d 188, 196–97

(3d Cir. 2013).   Similarly, the Sixth Circuit has held that a lawsuit brought under

general provisions of the Michigan Environmental Protection Act did not raise a

federal claim, despite the fact that Michigan had also enacted a SIP.         See Her

Majesty the Queen in Right of the Province of Ontario v. City of Detroit, 874 F.2d 332,

340–44 (6th Cir. 1989).


                                          10
      For its part, Sterigenics relies upon the Fourth Circuit’s decision in North

Carolina ex rel. Cooper v. Tennessee Valley Authority, 615 F.3d 291 (4th Cir. 2010).

But that case did not address the issue of federal subject-matter jurisdiction and,

thus, is readily distinguishable.

      Here, the CAA is material only to the extent that it might provide Sterigenics

with a federal defense under the doctrine of preemption.      That is, Sterigenics may

seek to avoid liability, arguing that the State is improperly attempting to alter the

CAA’s emissions standards by imposing stricter requirements, or that the creation of

alternative state standards will result in unpredictable enforcement contrary to the

CAA’s goals.   Unfortunately for Sterigenics, a defense to state claims predicated on

federal law cannot form the basis of removal.    See Caterpillar, 482 U.S. at 393 (“[A]

case may not be removed to federal court on the basis of a federal defense, including

the defense of pre-emption, even if the defense is anticipated in the plaintiff’s

complaint, and even if both parties concede that the federal defense is the only

question truly at issue.”) (emphasis in original); Her Majesty the Queen, 874 F.2d at

338–42; People of the State of Ill. v. Kerr-McGee Chem. Corp., 677 F.2d 571, 577–78

(7th Cir. 1982); Keltner, 2015 WL 3400234, at *1–4.

      A preemption defense can support removal if a federal statute “wholly

displaces the state law cause of action through complete pre-emption . . . [such that]

a claim which comes within the scope of that cause of action, even if pleaded in terms

of state law, is in reality based on federal law.”   Beneficial Nat’l Bank v. Anderson,


                                           11
539 U.S. 1, 8 (2003).      But Sterigenics disclaims the applicability of complete

preemption.   See Def.’s Suppl. Mem. at 1, ECF No. 45.      And even if it did not, the

Court would be inclined to agree with those courts that have concluded that the CAA

does not completely preempt the field of air-pollution regulation. See, e.g., Bell, 734

F.3d at 193–97; In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liability Litig.,

488 F.3d 112, 134–36 (2d Cir. 2007); Her Majesty the Queen, 874 F.2d at 342–44;

Keltner, 2015 WL 3400234, at *3–4; Cerny v. Marathon Oil Corp., Civ. A. No. SA-13-

CA-562-XR, 2013 WL 5560483, at *8 (W.D. Tex. Oct. 7, 2013).

      Sterigenics’s federal jurisdiction argument is not salvaged by its reference to

the studies supporting the State’s suit.       Sterigenics points out that the State’s

complaint relies on a report by the ATSDR, a federal agency.              According to

Sterigenics, the State’s complaint “only arose because of federal action” in the form of

the ATSDR report and the USEPA’s ongoing air-quality monitoring.           Def.’s Resp.

Mot. Remand at 6. Accordingly, it contends, any lawsuit concerning those federal

actions will “necessarily raise[ ] the question of the meaning and weight of those

federal agencies’ analyses and conclusions.”     Id.   But the ATSDR report and the

USEPA’s testing are merely pieces of evidence to support the State’s claims.

Sterigenics asserts that there are questions about the reliability of the ATSDR report;

but this concern, too, is a federal defense at most. The existence of federal activities

involving Sterigenics does not change the fact that resolution of the State’s claims

requires only a determination of whether Sterigenics has caused or contributed to


                                          12
“air pollution” under the Illinois Environmental Protection Act and the Pollution

Control Board regulations, as well as whether it has created a public nuisance under

Illinois common law.

II.    Federal Cause of Action: Enforcement of Illinois’s SIP

       In its initial briefing on the motion to remand, Sterigenics did not argue that

the State had raised a claim created by federal law; rather, it focused solely on the

existence of disputed federal questions pursuant to Grable, 545 U.S. 308.          But in its

supplemental briefing, Sterigenics posits that, in fact, the State has raised a claim

created by a federal law.     In support, it points to the State’s invocation of 35 ILL.

ADMIN. CODE § 201.141, the Pollution Control Board’s general prohibition of air

pollution.   That regulation, Sterigenics points out, is part of Illinois’s SIP and is

incorporated into the Code of Federal Regulations.        Accordingly, Sterigenics argues,

any cause of action under § 201.141 is federal in nature.4 The State, in response,

contends that the SIP is enforceable as state law, not federal law.

       The State’s characterization of the SIP is not quite right.            As previously

described, SIPs are incorporated into federal regulations and can be enforced by the

USEPA or citizen lawsuits.       See 42 U.S.C. § 7413; 40 C.F.R. § 52.720(c); see also



4       The State argues that this contention is outside the scope of the Court’s order
requesting supplemental briefing, and thus should be disregarded. The point is well taken,
as the Court asked the parties to address only the doctrine of complete preemption in their
supplemental briefs. See Order of Feb. 15, 2019, ECF No. 44. But subject-matter
jurisdiction is not waivable by either party, and the Court has an independent obligation to
consider its jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Accordingly, for
the sake of completeness, the Court considers Sterigenics’s new argument.

                                             13
Indiana, 796 F.3d at 806.     Certainly, if the State or even a private citizen wished to

bring an action to enforce Sterigenics’s SIP, it could do so under the CAA in a federal

court.    See 42 U.S.C. § 7604(a).

         Still, the Court concludes that the State’s claim under § 201.141 does not arise

under federal law. Unlike the more specific emissions standards set out in other

provisions of Illinois’s SIP, the broad prohibition in § 201.141 cannot be seen as an

“emission standard or limitation”; nor does it create a permitting scheme per se.     See

McEvoy v. IEI Barges Servs., Inc., No. 06 C 50080, 2009 WL 10700262, at *2–5 (N.D.

Ill. Sept. 11, 2009) (concluding that § 201.141’s lack of specific standards means that

it is not capable of private enforcement through the CAA’s citizen-suit provision).    In

this way, § 201.141 is more similar to the Michigan law at issue in Her Majesty the

Queen, which did “not impose the sort of specific requirements for emission standards

or limitations that are enforceable by the CAA” and therefore was “not the sort of SIP

requirement that is generally deemed federal law.”      874 F.2d at 341.   Although the

State can presumably enforce § 201.141 in an action in its own courts, Sterigenics

does not explain how the State could raise such a claim as a matter of federal law.

         Because the Court concludes that the State’s complaint raises issues only of

state law under the Illinois Environmental Protection Act, the Pollution Control

Board regulations, and Illinois common law, remand is necessary.           There are no

disputed federal issues on the face of the complaint, and—as there is no way the State

could have brought its claims in federal court to begin with—the Court cannot say


                                            14
that its complaint was drafted artfully to avoid federal jurisdiction.

III.   Attorney’s Fees and Costs

       As a final note, the State asks that the Court award it the reasonable attorneys’

fees and costs it incurred in bringing this motion.     Under 28 U.S.C. § 1447(c), a

remand order “may” require payment of attorney’s fees.        The Supreme Court has

clarified that “[a]bsent unusual circumstances, courts may award attorney’s fees

under § 1447(c) only where the removing party lacked an objectively reasonable basis

for seeking removal. Conversely, when an objectively reasonable basis exists, fees

should be denied.”    Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

Further, “[i]n applying this rule, district courts retain discretion to consider whether

unusual circumstances warrant a departure from the rule in a given case.”       Id.

       The Court concludes that this is not the type of case in which an award of fees

is warranted.    Rather, Sterigenics made reasonable arguments in support of its

contention that the CAA is implicated by the State’s invocation of separate, but

related, environmental laws.      This is particularly true given that the Pollution

Control Board regulations are incorporated within the SIP, parts of which are

enforceable in federal court.   Accordingly, the Court finds that Sterigenics’s attempt

to remove this matter to federal court was not so objectively unreasonable as to

require payment of the State’s fees and costs.




                                           15
                                  Conclusion

       For reasons stated herein, the Court grants the State’s motion to remand

and remands this case to the Circuit Court of DuPage County, Illinois, forthwith.

Civil case terminated.


IT IS SO ORDERED.                    ENTERED       3/11/19



                                     __________________________________
                                     John Z. Lee
                                     United States District Judge




                                       16
